Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  April 5, 2013                                                                        Robert P. Young, Jr.,
                                                                                                 Chief Justice

  145651 & (16)                                                                        Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
                                                                                    Bridget M. McCormack
  CARLOS OJEDA, Personal Representative of                                                David F. Viviano,
  the Estate of Juan M. Santana, Deceased,                                                            Justices
                 Plaintiff-Appellee,
  v                                                        SC: 145651
                                                           COA: 308864
                                                           Lapeer CC: 11-044287-NO
  JEFFREY M. SIEGLER and MARY ANN
  SIEGLER,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the July 10, 2012 order of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should now be reviewed by this Court.

         MARKMAN, J. (concurring).

         I concur in this Court’s denial of leave to appeal in this case involving the
  wrongful death of an illegal immigrant because I believe the trial court correctly denied
  defendants’ motion for partial summary disposition to limit damages for lost future wages
  to the wages decedent would have earned in his country of origin. However, I write
  separately because I am concerned that parts of the trial court’s statements in its ruling
  could be construed to extend beyond that holding. In particular, the trial court stated:

                 [D]efendants must be prepared to demonstrate something more than
         just the mere fact that plaintiff resides in the United States illegally. Absent
         such a showing, a defendant will be precluded from presenting to the jury
         evidence which would indicate a plaintiff’s immigration status.

  Although the trial court’s ruling merely has the effect of allowing decedent to recover lost
  wages above the level of those he would have earned in his country of origin, the
  foregoing statement could be interpreted to prevent defendants from introducing evidence
                                                                                                               2

of decedent’s illegal status absent additional evidence indicating the likelihood of
deportation. While such additional evidence may also be relevant—such as the fact that
defendants employed decedent with the knowledge that he was illegally in this country,
which suggests that he may have continued to work in this country and earn American
wages but for his wrongful death—the fact that decedent was an illegal alien is relevant
regardless of whether there is additional evidence. Decedent, as a result of his illegal
status, was subject to deportation at any time. This reality is sufficient, without more, to
make decedent’s illegal status relevant. See Melendres v Soales, 105 Mich App 73, 78
(1981) (stating that the plaintiff’s status as an illegal alien was “material and relevant to
the issue of damages, specifically the present value of future lost earnings,” because “he
was subject to deportation to Mexico at any time,” and “[t]he wages plaintiff could
expect to receive in Mexico were significantly lower than those he received in this
country. Under these circumstances, the jury had a right to know of plaintiff’s illegal
status when calculating damages”). Because I believe that decedent’s illegal status,
standing alone, is relevant to an estimation of his lost future earnings, I would not
preclude its admission regardless of whether there is additional evidence.

       VIVIANO, J., joins the statement of MARKMAN, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 5, 2013                       _________________________________________
       d0402                                                                 Clerk